Detailed Action
The instant application having Application No. 16/808,163 has a total of 25 claims pending in the application, there are 4 independent claims and 21 dependent claims. This action is in response to the claims filed 5/5/22.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment provided below was given in an email from Aaron Capron on 6/23/22. 

The application has been amended as follows: 
The claims read as follows:

25. (Currently Amended) A method for optimizing performance of a data storage system, comprising:
receiving an I/O request to read a payload of data, wherein the payload of data is stored on one or more secondary storage units of a plurality of secondary storage units coupled to the data storage system;
determining, for the one or more secondary storage units that are storing the payload of data, whether to halt any of the garbage collection activity of the one or more secondary storage units, wherein determining whether to halt any of the garbage collection activity of the one or more secondary storage units is based on an assessment of one or more effects on the retrieval of the payload of data predicted to result from the garbage collection activity of the plurality of secondary storage units, wherein the assessment comprises evaluating a likelihood on whether the garbage collection activity would interfere with the one or more secondary storage units efficiency in responding to the I/O request; and
retrieving the payload of data from the one or more secondary storage units after the determining.  

Reasons for Allowance
3.	The reasons for allowance can be found below:
The following is an examiner’s statement of reasons for allowance:
4.	Claim 1 recites the limitation of “wherein the selection of the one or more secondary storage units is based on an assessment of one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data on one or more secondary storage units of the plurality of secondary storage units, wherein the assessment comprises evaluating a likelihood on whether storing the payload of data on a secondary storage unit would trigger garbage collection for the secondary storage unit.” This limitation is taught in the specification, para. 46. This limitation in combination with other recited limitations of claim 1 is not taught or suggested by the prior art of record. Claims 13 and 19 recite similar limitations and are allowable for similar reasons.
5.	Claim 25 recites the limitation of “determining, for the one or more secondary storage units that are storing the payload of data, whether to halt any of the garbage collection activity of the one or more secondary storage units, wherein determining whether to halt any of the garbage collection activity of the one or more secondary storage units is based on an assessment of one or more effects on the retrieval of the payload of data predicted to result from the garbage collection activity of the plurality of secondary storage units, wherein the assessment comprises evaluating a likelihood on whether the garbage collection activity would interfere with the one or more secondary storage units  efficiency in responding to the I/O request; and
retrieving the payload of data from the one or more secondary storage units after the determining.” This limitation is taught in the specification, para. 71. This limitation in combination with other recited limitations of claim 25 is not taught or suggested by the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
6.	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
7.	Per the instant office action, claims 1-25 are allowed.
     b.   DIRECTION OF FUTURE CORRESPONDENCES
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626. The examiner can normally be reached M, TH 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132